Citation Nr: 0331331	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis and 
scarlet fever. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from August 1958 to July 
1961. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee (hereinafter RO).  In March 
2003, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
2002).  During this hearing, the undersigned Acting Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO. 

This case has been advanced on the docket by request of the 
veteran.

In September 2003, the Board informed the veteran by letter 
that, due to technical difficulties during the March 2003 
hearing, it was not possible to transcribe the hearing 
testimony.  The Board offered him an opportunity to have 
another hearing.  The veteran responded on September 10, 
2003, that he did not desire another hearing, and that the 
case should be decided on the record.  

Subsequently, another attempt was made to transcribe the 
March 2003 videoconference hearing.  Although there are 
several portions of the transcript described as 
"inaudible", the majority of the videoconference hearing 
was transcribed.  Therefore, the Board will consider the 
March 2003 videoconference-hearing transcript as part of this 
decision.






FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A January 1973 Board decision denied service connection 
for an acquired psychiatric disorder, residuals of hepatitis, 
and residuals of scarlet fever; this is the last final 
decision adjudicating these issues on any basis.  

3.  None of the evidence received since the January 1973 
Board decision in support of the veteran's attempt to reopen 
his claim for service connection for residuals of hepatitis 
and scarlet fever is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for hepatitis and scarlet fever.  

4.  The evidence added to the record since January 1973 Board 
decision regarding service connection for an acquired 
psychiatric disorder bears directly and substantially upon 
the specific matter under consideration and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
that claim.

5.  The weight of the competent evidence is against a 
conclusion that there is a current psychiatric disability 
that is etiologically related to in-service pathology or 
symptomatology, to include a high fever due to scarlet fever 
or hepatitis.    


CONCLUSIONS OF LAW

1.  The January 1973 Board decision that denied service 
connection for residuals of hepatitis and scarlet fever, and 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for hepatitis and 
scarlet fever is not reopened.  38 U.S.C.A. §§ 5108 and 7105; 
38 C.F.R. § 3.156(a) (2001). 

3.  Evidence received since the Board issued its notice of 
decision in January 1973 denying entitlement to service 
connection for an acquired psychiatric disorder is new and 
material, and the claim for service connection for this 
disability is reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001), 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2003).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  
These amendments revised the definition of new and material 
evidence.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
codified at 38 C.F.R. § 3.156(a)).  This revision,  however, 
was made effective with respect to claims filed on or after 
August 29, 2001, and is not applicable to the veteran's 
appeal since his attempt to reopen his claim for service 
connection was filed prior to this date.   

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by the October 2000 rating decision, 
August 2001 statement of the case, and August 2002 
supplemental statement of the case.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records, numerous 
private clinical records, and VA clinical evidence dated 
through May 2002, has been obtained by the Board, and there 
is no specific reference to any other pertinent records that 
need to be obtained.  In fact, the veteran expressed a desire 
to have expeditious adjudication of his claims based on the 
evidence that is of record due to health concerns.  See VA 
Form 21-4138 received in September 2002.  Moreover, the 
August 2001 statement of the case informed the veteran of the 
provisions of the VCAA and, essentially, which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
The Board notes that the RO reopened the veteran's claim for 
service connection for an acquired psychiatric disorder.  As 
referenced above, the RO developed the issue, informed the 
veteran of the evidence necessary to prove the claim.  The RO 
also scheduled the veteran for a VA examination in May 2002 
for a medical opinion regarding whether the veteran's current 
psychiatric disorder developed during or as a result of 
service. As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In reaching this conclusion, the Board recognizes that some 
portions of the testimony presented at the March 2003 were 
inaudible due to technical problems at the RO.  The veteran 
was contacted to determine if he desired another hearing, and 
indicated by statement dated in September 2003 that he 
preferred to have the Board issue a decision based on the 
evidence that is already of record. Subsequently, another 
attempt was made to transcribe the March 2003 videoconference 
hearing.  Although there are several portions of the 
transcript described as "inaudible", the majority of the 
hearing was transcribed.  Therefore, the Board will consider 
the March 2003 videoconference-hearing transcript as part of 
this decision.

At the end of the March 2003 hearing, the veteran's 
representative indicated that he was going to submit copies 
of the veteran's Social Security Administration records from 
1974.  The Board noted that it would leave the record open 
for 30 days for these records to be submitted.  In November 
2003, the veteran's representative filed a copy of an October 
2003 letter from the Social Security Administration and 
waived RO consideration of this evidence.  In the letter, the 
Social Security Administration indicated that the veteran 
became eligible for Social Security Administration disability 
benefits in November 1974, and that the diagnosis code on his 
record was invalid so the Social Security Administration 
could not verify the basis of his disability benefits.  
Nevertheless, the Social Security Administration did verify 
that the veteran was entitled to monthly disability benefits. 

As noted above, the veteran indicated in a written statement 
dated in September 2003 that he preferred to have the Board 
issue a decision based on the evidence that is already of 
record.  In light of the veteran's failing health, and his 
request to advance the case on the docket, the Board will 
decide the veteran's case based on the evidence of record.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

With respect to new and material evidence claims, 5103A of 
the VCAA, which pertains to the duty to assist claimants, 
states that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
The Board has conducted a complete and thorough review of the 
claims folder.  The Board has found that all pertinent 
evidence has been associated with the claims folder as 
regards these claims, further assistance on the part of the 
VA with respect to these claims is not warranted.

II.  New and material

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured." 38 
U.S.C. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§ 3.156(a) (2001). The Board notes that the standard for 
materiality set forth in 38 C.F.R. § 3.156(a) was amended on 
August 29, 2001, but that the regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
pending prior to that date. See 38 C.F.R. § 3.156(a) (2002); 
see also Karnas v. Derwinski, 1 Vet. App 308, 313 (1991). In 
order to satisfy the applicable requirement, the evidence 
"must be both new and material." Smith v. West, 12 Vet. App. 
312, 314 (1999). "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant." 38 C.F .R. § 3.156(a) (2001); see 
Smith, supra (if evidence was not in record at time of final 
disallowance of claim and is not cumulative of other evidence 
in record, it is new); see also Elkins v. West, 12 Vet. App. 
209, 216 (1999) (en banc). New evidence will be considered 
material only if it "bears directly and substantially upon 
the specific matter under consideration" and "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998) 
(materiality requirement of 38 C.F.R. § 3.156(a) (2001) is 
not focused on outcome determination but upon importance of 
complete record for evaluation of appellant's claim). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Applying these criteria to the veteran's claim, the January 
1973 Board decision denied service connection for a 
psychiatric disorder also denied the veteran's claims for 
service connection for hepatitis and scarlet fever.  This is 
the last Board decision adjudicating these issues on any 
basis, and is thus "final."  38 U.S.C.A. § 20.1100.  Such 
final decisions can only be reopened upon the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

a.  Hepatitis and scarlet fever

The evidence of record at the time of the January 1973 Board 
decision included the service medical records, which in 
pertinent part revealed no evidence of scarlet fever or 
hepatitis.  Also of record at that time was the 
aforementioned private physician's report dated within three 
days of the veteran's separation from service in July 1961 
that referenced symptoms suggestive of infectious hepatitis, 
including a temperature of 103 degrees, which this physician 
indicated "must have occurred prior to his discharge from 
service."  However, reports from a comprehensive VA medical 
examination conducted in November 1971 revealed no evidence 
at that time of symptomatology or pathology attributable to 
hepatitis or scarlet fever, although the diagnoses included 
"history of" infectious hepatitis.  

Examining the evidence of record submitted since the January 
1973 Board decision, the veteran submitted affidavits from 
family members in September 2000 asserting that the veteran 
was suffering from hepatitis and scarlet fever shortly after 
his separation from service.  Also submitted were several 
private clinical reports, none of which contain any evidence 
of a disability due to scarlet fever or hepatitis linked to 
service.  Moreover, a VA examination completed in April 2002 
resulted in a diagnosis of "acute" hepatitis with no 
evidence of "chronic" hepatitis or subsequent liver damage 
related thereto.  These reports indicated that testing for 
Hepatitis C in 2001 was negative.  It was also specifically 
noted that the veteran was nutritionally replete, and that 
there were no obvious respiratory, joint or cardiovascular 
complications related to hepatitis or scarlet fever in the 
past.  In addition, the veteran testified at his March 2003 
hearing that he was not being treated for hepatitis or 
scarlet fever, and he did not specifically contend at this 
hearing that he had any residual medical, as opposed to 
psychiatric, disability associated with hepatitis or scarlet 
fever as a result of service.  Instead, his principal 
contention was that his psychiatric disorder was that result 
of the high fever and/or improper treatment for scarlet fever 
or hepatitis incurred in service or shortly thereafter.  

As noted previously, during the veteran's videoconference 
hearing before the undersigned in March 2003, the veteran's 
representative indicated that he was going to submit copies 
of the veteran's Social Security Administration records from 
1974.  In November 2003, the veteran's representative filed a 
copy of an October 2003 letter from the Social Security 
Administration and waived RO consideration of this evidence.  
In the letter, the Social Security Administration indicated 
that the veteran became eligible for Social Security 
Administration disability benefits in November 1974, and that 
the diagnosis code on his record was invalid so the Social 
Security Administration could not verify the basis of his 
disability benefits.  Nevertheless, the Social Security 
Administration did verify that the veteran was entitled to 
monthly disability benefits. 

Applying the pertinent legal criteria to the above evidence 
to determine whether any of it is "new" and "material," to 
the extent that the veteran contends that he has current 
residuals of hepatitis and scarlet fever that originally 
manifested during his military service, this evidence is not 
new.  Prior to the January 1973 Board decision, he had 
submitted similar contentions concerning such allegations.  
He has not submitted any new contentions regarding this 
claim; he has merely, at best, repeated his prior assertions.  
As such, this evidence is cumulative of evidence associated 
with the claims file at the time of the January 1973 Board 
decision and is not new for purposes of reopening a claim.

The rest of the evidence received since January 1973 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  The Board 
concludes that the appellant has not submitted material 
evidence.  The overwhelming majority of the new evidence is 
not relevant to the claim, in that it does not show diagnoses 
of or treatment for scarlet fever or hepatitis nor is there 
any medical evidence of record showing that the veteran has a 
current disability associated with either disorder that is 
etiologically related to service.  In this regard, as the 
April 2002 VA examination does contain findings definitively 
ruling out any current disability to scarlet fever or 
hepatitis, this evidence clearly is not material to reopen 
the claim.  The private clinical evidence is also not 
material as it contains no evidence linking a current 
disability to hepatitis or scarlet fever asserted to have 
been incurred in service.  Not only is the above evidence 
insignificant standing alone, but it is also insignificant 
when considered in light of the other evidence of record, 
particularly the negative service medical records.  The fact 
is that none of the additional evidence contains any 
objective medical evidence linking a current disability to an 
in-service incurrence of hepatitis or scarlet fever, and the 
veteran himself testified in March 2003 that he has not 
currently suffering from scarlet fever or hepatitis as a 
result of in-service symptomatology or pathology.    

The assertions submitted in affidavits by the veteran's 
relatives in September 2000 that he suffered from hepatitis 
and scarlet fever shortly after service also do not represent 
material or competent evidence.  Even accepting these 
statements as true, they cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting medical opinion, 
as none of these individuals possess the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, these 
statements do not appear to extend so far as to assert that 
the veteran has a current medical disability, as opposed to 
the psychiatric disability discussed in the previous section, 
due to scarlet fever or hepatitis incurred during service. 

While the October 2003 Social Security Administration letter 
evidence is new, it is not material because it does not 
relate or discuss the issues on appeal.

Accordingly, the Board finds that the evidence received 
subsequent to January 1973 Board decision is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for hepatitis and scarlet fever.  38 
U.S.C.A. §§ 5108 and 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of these claims is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit additional supporting 
evidence in this case because nothing in the record suggests 
the existence of evidence that might reopen the finally 
denied claims discussed above.  The veteran did not 
specifically identify a record which would demonstrate a 
medical nexus between a current disability associated with 
hepatitis or scarlet fever than this etiologically related to 
in-service symptomatology or pathology.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under this decision.  

b.  Acquired psychiatric disorder

The RO evaluated the evidence submitted since the 1973 Board 
decision summarized above and found that the veteran has 
submitted sufficient new and material evidence to reopen his 
claim for service connection for a psychiatric disorder, 
including a report from a private psychiatrist dated in 
November 2001.  The Board concurs with this decision by the 
RO, and will base its adjudication below on a de novo review 
of all the clinical evidence of record.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions).  
Based on a review of the record, the Board finds that the 
issue of service connection for a psychiatric disorder is 
reopened.

III.  Service connection for an acquired psychiatric disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including schizophrenia for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
 
With the above criteria in mind, the relevant evidence will 
be summarized.  A service medical record dated in December 
1960 showed the veteran reporting that he was depressed due 
to problems getting along with his fellow service members.  
He was treated earlier that month after he was struck by a 
beer bottle by one such service member.  The impression was 
that the veteran had a "behavior problem."  The remaining 
service medical records, including the separation 
examination, were negative for a psychiatric disorder.  

Within three days of the veteran's separation from service in 
July 1961, the veteran was treated by a private physician for 
symptoms suggestive of infectious hepatitis, including a 
temperature of 103 degrees, which this physician indicated 
"must have occurred prior to his discharge from service."  
The first post-service evidence indicative of a psychiatric 
disorder is reflected on a report describing inpatient 
treatment for an acute schizophrenic episode at a private 
medical facility from May 1970 to June 1970.  Thereafter, the 
veteran was afforded a VA psychiatric examination in November 
1971, at which time the diagnosis was paranoid schizophrenia 
in fair remission.  These reports indicated the veteran 
suffered a nervous breakdown in May 1970 after being afraid 
someone was trying to kill him and convinced that every place 
he went he was being watched and "bugged."  Visual 
hallucinations were also described.  It was indicated the 
veteran had worked for 10 years following service separation, 
including employment in a tool shop and as a car salesman, 
before suffering from a nervous breakdown.  

The evidence described above was analyzed by the Board in a 
January 1973 decision which found that a "nervous disorder" 
was not incurred in or aggravated by service.  Following this 
decision, the veteran submitted evidence in an attempt to 
reopen his claim for service connection for a psychiatric 
disorder, to include private clinical evidence dated from 
1987 reflecting treatment for a variously diagnosed psychotic 
disorder, to include paranoid schizophrenia, schizoaffective 
disorder, bipolar disorder, and psychotic disorder NOS.  This 
treatment included admissions to private medical facilities 
in 1987 and 1989 after the veteran reportedly threatened 
physical harm to himself and others.  Also submitted were 
affidavits submitted by the veteran's relatives in September 
2000 asserting that scarlet fever and hepatitis, and improper 
treatment therefore, during service was the etiologic cause 
of his variously diagnosed psychiatric disorder.  

The evidence also includes a report from a private 
psychiatrist dated in November 2001 which indicated as 
follows: 

This patient reports to having high fever 
prior to his mental instability.  I would 
agree with his assertion that high 
temperature leading to a coma could have 
been [a] reason or a big factor in this 
having mental problems. 

The veteran was afforded a VA psychiatric examination, signed 
by the examiner in May 2002, that included a review of the 
evidence contained in the claims file, with the examiner 
specifically noting that he service medical records did not 
reveal a "psychological condition."  The assessment 
following the examination was paranoid schizophrenia.  The 
examiner also noted the evidence of the 103 degree fever in 
1961, the development of schizophrenia 10 years thereafter, 
and the veteran's assertion that his schizophrenia was due 
etiologically related to this fever.  In commenting on the 
veteran's assertion, the examiner stated that he was 
"unaware of any reputable study which shows any connection 
whatsoever between a high fever, including one which would 
produce a coma and the prominent delusional symptoms with 
chronic paranoid schizophrenia."  This examiner also stated 
that he was not aware of any "physiological mechanism" by 
which this could occur.  Thus, the examiner concluded that 
there was no connection between the veteran's fever and his 
psychiatric disorder.   

In sworn testimony presented at the RO in April 2002 and 
before the undersigned by videoconference in March 2003, the 
veteran, as indicated above, contended that high fever 
associated with scarlet fever and/or hepatitis incurred 
during service, and for which he allegedly did not receive 
proper treatment therein, resulted in schizophrenia.  He 
testified that while he had some emotional problems during 
service, he was not treated for a psychiatric disorder during 
service. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that service connection for an 
acquired psychiatric disorder cannot be granted.  As support 
for this conclusion, reference is made to the most probative 
"negative" evidence to the Board; namely, the conclusion 
following the May 2002 VA examination that there was no 
relationship between the veteran's schizophrenia and a high 
fever.  While there is some "positive" evidence of record 
in the form of the November 2001 opinion from a private 
psychiatrist linking the veteran's schizophrenia to his high 
fever, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and that the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Moreover, the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
addition, a medical opinion based on an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458 (1993). 

Unlike the November 2001 opinion, the May 2002 VA opinion in 
question was specifically noted to have been based on a 
review of the clinical evidence of record and not the self-
serving statements of the veteran.  In this regard, attention 
in this opinion was directed to the fact that the veteran's 
schizophrenia developed almost 10 years after the veteran's 
bout with a high fever in 1961.  The evidence of record 
indicates that the veteran sustained a "nervous breakdown" 
at the time the psychiatric disorder was manifested in the 
early 1970s, and the contemporaneous evidence documenting 
treatment for the veteran's psychotic disorder from that time 
does not contain any evidence suggesting that his psychiatric 
condition was related to the high fever sustained shortly 
after service.  In addition, while there is evidence of a 
high fever shortly after service, there is no indication that 
this resulted in a coma.  None of these facts were discussed 
or explained in the November 2001 opinion, and there is no 
other objective evidence contained in the claims file to 
support the conclusion rendered therein.  As such, the Board 
finds this report to be of minimal probative value.  See 
Cathell, 8 Vet. App. at 539, 543 (1996); Owens, 7 Vet. App. 
at 429, 433 (1995); Reonal, 5 Vet. App. at 458 (1993); Sklar, 
5 Vet. App. at 140 (1993); Guerrieri, 4 Vet. App. at 467.  

The Board has carefully considered the contentions submitted 
by and on behalf of the veteran.  However, the "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu, 2 Vet. App. 495.  Similarly, while the affidavits 
submitted in September 2000 by the veteran's relatives have 
been considered, as laypersons, these individuals are  not 
competent to provide the requisite "nexus" evidence.  See 
id.  While the October 2003 Social Security Administration 
letter evidence is new, it is not material because it does 
not relate or discuss the issue on appeal.

In short, as the Board has found the probative weight of the 
"negative" evidence, principally the May 2002 VA opinion, 
to exceed that of the "positive" evidence, represented by 
the November 2001 private psychiatrist's opinion and lay 
evidence submitted by and on behalf of the veteran, the claim 
for service connection for a psychiatric disorder must be 
denied.  Gilbert, 1 Vet. App. at 49.


ORDER

As new and material evidence has not been received to reopen 
the claims for service connection for scarlet fever or 
hepatitis, the claims are not reopened, and this appeal is 
denied.

New and material evidence having been submitted, the claim to 
service connection for an acquired psychiatric is reopened; 
to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


	                        
____________________________________________
	CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



